Citation Nr: 1114500	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-36 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation in the amount of $7,349.80, to include whether the overpayment was properly created.  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Navy from May 1990 to December 2000 and on active duty in the Air National Guard for various periods beginning in May 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination in July 2008 of the Department of Veterans Affairs (VA), Committee on Waivers and Compromises of the Milwaukee, Wisconsin Regional Office (RO).

In March 2010, the Veteran appeared at the RO and testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In May 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period of August 5, 2003 through September 30, 2007, the Veteran was paid VA disability compensation in the amount of $7,349.80 when he should have been paid $0, resulting in a $7,349.80 overpayment, because he was also in receipt of active service pay during that same period.  

2.  Recovery of the overpayment was not against equity and good conscience.  



CONCLUSION OF LAW

An overpayment of VA disability compensation in the amount of $7,349.80 was properly created, and the Veteran is not entitled to waiver of recovery of the overpayment.  38 U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 1.965, 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In any event, it is noted that the Veteran had notification of the decision of the RO's Committee on Waivers and Compromises, dated in July 2008, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate his claim.  In its decision, the RO's Committee on Waivers and Compromises also informed the Veteran of the reasons that his claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the statement of the case issued in August 2009 and the supplemental statements of the case in October 2009 and August 2010, which also provided the Veteran opportunity to identify or submit any evidence he wished to be considered in connection with his appeal.  In short, the Veteran has been notified of the information or evidence necessary to substantiate his claim and the parties responsible for obtaining that evidence.

Further, VA has made reasonable efforts to assist the Veteran in obtaining evidence for his claim.  For example, VA has requested the Veteran to furnish evidence pertaining to his financial status, and he responded with information in March 2009.  Additionally, the VA has provided the Veteran with the opportunity for a hearing before the undersigned Veterans Law Judge in March 2010.  The Board is unaware of any additional evidence which is available in connection with this appeal.

Factual Background

In February 2001, the Veteran filed a claim of service connection for multiple disabilities.  In a February 2002 rating decision, the RO granted service connection for a back disability and tinnitus, assigning a 30 percent combined evaluation, effective in December 2000.  In a March 2002 letter, the RO notified the Veteran of the award of disability compensation.  Enclosed with the letter was VA Form 21-8764, which explained to the Veteran factors affecting his right to payment of benefits, including that the payments may be affected by his reentrance into active military or naval service and receipt of active duty or drill pay as a reservist or member of the Federally recognized National Guard; he was notified that for such conditions he must promptly notify VA.

In a February 2004 letter, the RO notified the Veteran of a proposed reduction in his current monthly disability compensation payments for a period of 276 days effective in May 2004, on the basis of information from the Defense Manpower Data Center (DMDC) showing 276 drill days for fiscal year 2002.  The RO referred to a recent form sent to the Veteran (VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, which is of record), which had asked him about his active duty training (drill) days without a reply from him.  The RO asked the Veteran to complete this form, and sent him another copy in which to do so.  The form states specifically that active or inactive duty training pay cannot legally be paid concurrently with VA disability compensation or pension benefits, and that the Veteran may elect to keep the training pay he received from the military service department.  If he makes such an election, he must waive VA benefits for a number of days equal to the number of days for which he received training pay (and in most instances, it was to his advantage to waive VA benefits and keep his training pay).  

In a May 2004 letter, the RO notified the Veteran that due to information from the DMDC showing he had 276 drill days for fiscal year 2002, his VA disability compensation was being withheld, beginning in June 2004 and ending in March 2005.  The RO also attached VA Form 21-8764, explaining the factors affecting his right to payment of benefits, including that the payments may be affected by his reentrance into active military or naval service and receipt of active duty or drill pay as a reservist or member of the Federally recognized National Guard.

In a September 2004 letter, the RO notified the Veteran of a proposed reduction in his current monthly disability compensation payments for a period of 359 days effective in December 2004, on the basis of information from the DMDC showing 359 drill days for fiscal year 2003.  The RO referred to a recent form sent to the Veteran (VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, which is of record), which had asked him about his active duty training (drill) days without a reply from him.  The RO asked the Veteran to complete this form, and sent him another copy in which to do so.  The form states specifically that active or inactive duty training pay cannot legally be paid concurrently with VA disability compensation or pension benefits, and that the Veteran may elect to keep the training pay he received from the military service department.  If he makes such an election, he must waive VA benefits for a number of days equal to the number of days for which he received training pay (and in most instances, it was to his advantage to waive VA benefits and keep his training pay).  

In an April 2005 letter, the RO notified the Veteran that due to information from the DMDC showing he had 359 drill days for fiscal year 2003, his VA disability compensation was being withheld, beginning in May 2005 and ending in April 2006.  The RO reminded the Veteran that by law he must inform VA if he returned to active duty because benefits could not be paid for these days, and that it was to his advantage to inform the RO as soon as possible so that any overpayment of benefits may be minimized.  The RO also attached VA Form 21-8764, explaining the factors affecting his right to payment of benefits, including that the payments may be affected by his reentrance into active military or naval service and receipt of active duty or drill pay as a reservist or member of the Federally recognized National Guard. 

In a January 2006 letter, the RO informed the Veteran of a legislative increase in his disability compensation.  The RO also attached VA Form 21-8764, explaining the factors affecting his right to payment of benefits, including that the payments may be affected by his reentrance into active military or naval service and receipt of active duty or drill pay as a reservist or member of the Federally recognized National Guard.
 
In an April 2006 letter, the RO notified the Veteran of a proposed reduction in his current monthly disability compensation payments for a period of 360 days effective in July 2006, on the basis of information from the DMDC showing 360 drill days for fiscal year 2004.  The RO referred to a recent form sent to the Veteran (VA Form 21-8951, Notice of Waiver of VA Compensation or Pension to Receive Military Pay and Allowances, which is of record), which had asked him about his active duty training (drill) days without a reply from him.  The RO asked the Veteran to complete this form, and sent him another copy in which to do so.  The form states specifically that active or inactive duty training pay cannot legally be paid concurrently with VA disability compensation or pension benefits, and that the Veteran may elect to keep the training pay he received from the military service department.  If he makes such an election, he must waive VA benefits for a number of days equal to the number of days for which he received training pay (and in most instances, it was to his advantage to waive VA benefits and keep his training pay).  

In a February 2007 letter, the RO notified the Veteran that due to information from the DMDC showing he had 360 drill days for fiscal year 2004, his VA disability compensation was being withheld, beginning in February 2007 and ending in February 2008.  The RO also proposed a reduction in his current monthly disability compensation payments for a period of 369 days effective in February 2008, on the basis of information from the DMDC showing 369 drill days for fiscal year 2005.  The RO again asked the Veteran to complete VA Form 21-8951.  The RO reminded the Veteran that by law he must inform VA if he returned to active duty because benefits could not be paid for these days, and that it was to his advantage to inform the RO as soon as possible so that any overpayment of benefits may be minimized.  The RO also attached VA Form 21-8764, explaining the factors affecting his right to payment of benefits, including that the payments may be affected by his reentrance into active military or naval service and receipt of active duty or drill pay as a reservist or member of the Federally recognized National Guard.  

Evidently due to the high number of drill days indicated for fiscal years, the RO undertook to verify the Veteran's active duty status.  Reports of contact in the file show that in May 2007 the RO learned that the Veteran served in the National Guard and that a section chief for his unit provided that the Veteran was on Title 10 orders from August 5, 2003 to the present, with a projected end date for the orders of September 30, 2007, which was subject to change.   

In a June 2007 letter, the RO notified the Veteran of a proposal to terminate his monthly VA disability compensation, effective August 5, 2003, based on information received indicating that he had returned to active duty on that date.  The RO stated that VA benefits were not payable while he was on active duty.  He was asked to submit evidence to show that the proposed action should not be taken, and he was made aware that if he continued to accept payments at the present rate and it was determined that the proposed adjustment must be made, then he would have to repay all or part of the benefits he had received during this period.  He was also informed that he could minimize this potential overpayment by asking that his payments be adjusted while his case was in review.

In an October 2007 letter, the RO notified the Veteran that, as previously proposed, his VA disability benefits were terminated, effective August 5, 2003.  The RO notified him that the adjustment resulted in an overpayment of benefits and that he would be notified shortly of the exact amount.  An October 2007 letter from the VA Debt Management Center (DMC) in St. Paul, Minnesota informed the Veteran that the amount of his overpayment was $7,349.80.  

In a letter dated in March 2008 and received in May 2008, the Veteran requested a waiver of recovery of the overpayment of VA disability compensation.  He noted that he had been offered a temporary position with the Air National Guard in 2001 and that six years had gone by during which he had "piece-mealed" orders.  He noted that he had previously received VA letters, asking him to confirm the total number of days he was on active duty, and he believed that if he did not respond then the VA would assume he had been on active duty for the days shown.  He requested the VA to dissolve the debt due to unnecessary hardship.  He indicated that he has had no permanent employment since September 2001 and that he had taken every set of orders he could to pay his mortgage, but that he still had stopped allotting certain funds to retirement and educational accounts.  He described the stresses that his family has had to endure.  He assured that he did not deceive or misrepresent his situation.  

In a decision in July 2008, the RO's Committee on Waivers and Compromises denied the Veteran's claim for a waiver of recovery of an overpayment of disability compensation in the total amount of $7,349.80, on the basis that recovery would not be against equity and good conscience.  The Committee on Waivers stated that the overpayment was created as a result of a retroactive reduction of disability compensation, for the period of August 5, 2003 through September 30, 2007, on the basis that he had returned to active duty.  

In a letter dated in February 2008, the Veteran expressed his disagreement with the decision to deny his waiver request, stating that he did not defraud the government, misrepresent himself, or show bad faith in any way.  He claimed that he was never informed that he was not entitled to VA disability while on active duty.  He noted that he reported to the local VA office on several occasions between 2001 and 2007, seeking benefits for education and information about the Montgomery G.I. Bill, and in filling out numerous papers he was at no point informed by VA that he was receiving VA benefits in error.  He noted that he received VA letters in 2004 and 2005 asking him to confirm that amount of time he spent on active duty in the past year, and as the given number of days was correct he did not respond.  He stated that at no point did the letters indicate he was not entitled to VA compensation while on active duty.  

The Veteran submitted a letter in March 2009, reiterating his previous statements, and including a financial status report, which indicated total gross monthly income of $8,700 from salary and Social Security for him and his wife and total monthly expenses of $7,400 (to include $2,300 for payments on installment contracts and other debts).  He reported assets of $17,200 from two cars and cash in the bank.  

In a September 2009 substantive appeal statement and at a March 2010 personal hearing, the Veteran and his representative reiterated previous arguments to include the Veteran's alleged lack of prior notification that he was not entitled to VA disability compensation.  

Documentation in the file indicates that the overpayment of $7,349.80 has been satisfied in full, as noted in an October 2009 supplemental statement of the case.  

In March 2010, the Veteran submitted a statement, indicating that since August 2003 he has had periods of active duty under both Title 10 and Title 32 of the United States Code.  To reflect this, he submitted copies of his military orders covering the period of May 2001 to March 2010.  The orders show that for the period of August 5, 2003 through September 2007, the Veteran served on active duty under Title 10, except for the period of October 25, 2005 through December 2005, during which he performed 68 days of active duty under Title 32.  

Also, service department records, specifically numerous DD Form 214s (separation from service documents) of record likewise reflect the various periods of the Veteran's active service to include from August 5, 2003 through September 2007.  

In June 2010, the RO issued the Veteran an audit that he had requested, showing the period of the overpayment at issue (August 5, 2003 through September 30, 2007) and the amounts of VA disability compensation that were paid ($7,349.80) and due ($0) throughout this period.  It is noted that for some periods, such as June 2004 through November 2004, December 2004 to March 2005, May 2005 through November 2005, December 2005 to April 2006, and February 2007 through September 2007, the Veteran was paid a minimal amount (e.g., $10 per month) instead of his monthly disability compensation in excess of $300.  This is reflective of those periods during which the VA had reduced his disability compensation upon learning of the number of active duty drill days for which he was paid during the previous fiscal year.  

Analysis

According to regulatory criteria, pension, compensation, or retirement pay on account of any person's own service shall not be paid to such person for any period for which such person receives active service pay.  38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.700(a).  Active service pay includes active duty pay, active duty for training pay, and inactive duty for training pay made to Reservists and members of the National Guard.  See 38 C.F.R. § 3.654.

Reservists may waive their pension, compensation, or retirement pay for periods of field training, instruction, other duty, or drills.  A waiver may include prospective periods and contain a right of recoupment for the days for which the reservist did not receive payment for duty by reason of failure to report for duty.  38 C.F.R. § 3.700(a)(1)(iii).

The file indicates that in October 2007 the RO retroactively terminated the Veteran's disability compensation, effective August 5, 2003, on the basis that he had returned to active duty.  The period of the overpayment, as shown by audit completed by the RO in June 2010 and sent to the Veteran, was August 5, 2003 through September 30, 2007.  

A review of the record shows that during the period in question the Veteran was paid $7,349.80 in VA disability compensation at the same time that he was in receipt of active service pay while working for the Air National Guard under Title 10 of the United States Code for most of the period but also under Title 32 for about a two month period in late 2005 when he was credited with 68 days of active duty drill days.  

For the overpayment period, the Veteran was paid $7,349.80 in VA disability compensation when he should not have been in receipt of any disability compensation, for reasons that he was concurrently receiving active service pay.  This has been prohibited by law.  See 38 U.S.C.A. § 5304(c); 38 C.F.R. §§ 3.654, 3.700.  Thus, an overpayment of $7,349.80 was created because he was paid compensation to which he was not legally entitled.  The Board finds that the RO's action to retroactively terminate the Veteran's disability compensation effective August 5, 2003 was thereby proper.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of an overpayment.  The RO's Committee on Waivers concluded in July 2008 and confirmed in July 2009 that the facts in this case do not show the mandatory bars to waiver in the Veteran's case, and the Board agrees.  The Veteran has stated that he was unaware of the prohibition against concurrent receipt of VA disability compensation and active service pay, and the Board finds his statements to be credible.  There is no persuasive evidence that the Veteran intended to deceive VA or seek unfair advantage.  The RO's Committee on Waivers then denied the Veteran's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA.

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. § 1.965(a).

According to the determination by the Committee on Waivers in July 2008, the overpayment of $7,349.80 in this case was created as a result of a retroactive termination of disability compensation, effective August 5, 2003, due to the Veteran's concurrent receipt of disability compensation and active service pay.  

Based on a review of the entire record and having considered the contentions of the Veteran, the Board concludes that the Veteran was solely at fault in the creation of the overpayment.  At the time the RO notified him of his award of disability compensation in March 2002, he was informed of factors that affected his benefits, including receipt of active duty or drill pay as a reservist of National Guard member, and was advised that he must promptly report such active service pay to VA.  This notification, on VA Form 21-8764, was also sent to him in May 2004, April 2005, January 2006, and February 2007.  Moreover, on VA Form 21-8951, which was sent to him on several occasions beginning prior to February 2004, he was notified that concurrent payment of VA disability compensation and active or inactive duty training pay was unlawful.  Thus, contrary to the Veteran's assertions that he was never informed that he must report the active service pay while concurrently receiving VA disability compensation, the numerous VA forms sent to him throughout the period of the overpayment show that he was in fact notified but nevertheless failed to bring to the attention of VA that he was receiving disability compensation and active service pay at the same time.  

It was not until May 2007 that the RO began to learn of the Veteran's active duty status, which was subsequently confirmed through service department records including DD Form 214s and military orders.  The RO then took action to terminate his disability compensation benefits in June 2007.  The Veteran alleged in statements that he reported to the local VA office on several occasions between 2001 and 2007 to request benefits for education and information on the Montgomery G.I. Bill and that at no point did anyone from VA inform him that he was receiving VA benefits in error.  However, the file does not disclose evidence that VA personnel with whom the Veteran interacted had actual knowledge of his concurrent receipt of disability compensation and active service pay.  

In short, the Board finds that the Veteran was duly informed of his obligation to report the fact that he was in concurrent receipt of VA disability compensation and active service pay, yet he failed to do so in a prompt manner, which led to the creation of the overpayment in this case.

There is no indication of any fault on the part of the VA in the creation of the overpayment, since prompt action was taken by the RO to reduce benefits upon learning of the Veteran's concurrent receipt of disability compensation and active service pay.  It is clear that the Veteran's actions, or lack of action, caused the overpayment without any fault on the part of the VA.

In addition, the Board must also consider whether recovery of the debt resulted in financial hardship to the Veteran.  It is noted that at least by October 2009, the overpayment had been recouped.  A financial status report was received in March 2009.  The report indicated that his monthly income exceeded his expenses by more than $1,000 and that his monthly expenses included payments for other debts of more than $2,000; the VA debt is a valid debt to the government, and there is no reason that the Veteran should not accord the government the same consideration that he accords his private creditors.  Based on the income and expense information of record, and in view of the monthly surplus that was available for application toward repayment, it is concluded that the record does not tend to support a claim that recovery of the debt endangered the Veteran's ability to have provided for basic necessities.  Further, the record reveals no other factors which made recovery of the overpayment inequitable, as discussed further below.

Another factor to be considered is whether the recovery of the overpayment defeated the purpose for which the benefits were intended.  The Veteran is entitled to disability compensation based on his service-connected back disability and tinnitus.  The withholding of benefits to recover the debt did not defeat the purpose of disability compensation, which is to compensate him for his impairment in earning capacity, because the Veteran was not entitled to such benefits during the period of the overpayment as he was employed with the Air National Guard and receiving active service pay.

The Board also finds that failure to have made restitution would have resulted in unfair gain to the Veteran because he received monetary benefits to which he had no entitlement.  VA made payments of disability compensation without knowledge that the Veteran was in fact also receiving active duty service pay at the same time.  Such concurrent receipt of payments is prohibited by law.  

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The Veteran has not contended, nor does the evidence show, that he had relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  

In sum, the Board concludes that the facts of this case, when weighed against the various elements to be considered, do not demonstrate that recovery of the overpayment of benefits was against equity and good conscience.  The Veteran was solely at fault in the creation of the debt, and failure to have repaid the debt would have resulted in unfair gain to him.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and he had not relinquished a valuable right or incurred a legal obligation in reliance on his VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that the Government's right to full restitution should have been moderated.  

As the preponderance of the evidence is against the claim for waiver, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

An overpayment of VA disability compensation in the amount of $7,349.80 was properly created, and waiver of recovery of the overpayment is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


